Title: To George Washington from David Burnes, 12 February 1793
From: Burnes, David
To: Washington, George



Sir
Philadelphia Feby 12th 1793

I Presume to Address you a second time on a Subject which materially concerns me and my famely—I have applied to your Commissioners for redress to no purpose—You informed my Son the Commissioners would do every thing that was right if they had done right in my opinion they would have paid me for the Presidents Square Octr 1st 1791 when they began Occupying the above mentioned Square and I deprived of the use of the Ground. The Sales have taken place pretty generally on my Ground, I therefore expect payment Immediately, for all the appropriated ground, otherwise I must bring Suit against the Commissioners in order to make them do Justice—Mine is a peculiar case and requires Immediate redress—I possess no other Lands than those in the Center of the City All cut up and rendered useless for farming—I hope to be redressed through your interference and Procure from the Commissioners of the Federal City such assistance as the nature of the Original agreement and my exigencies render absolutely requisite. I have the Honour to be with great respect Your Obt & Hble Sert

David Burnes


P.S. I came to this City in order to Sell Lots but received no encouragement whatever I am Sir yr Hbl. Ser.


D. Burnes
